                  Case 4:21-cv-00544-HSG Document 14 Filed 02/05/21 Page 1 of 2
                                                                                                      Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     Brandon Jack and Jean Alda, et al.,                             FY+6*
                                                        )   Case No: _______________
 4                                                      )
                                        Plaintiff(s),   )   APPLICATION FOR ADMISSION
 5                                                      )   OF ATTORNEY PRO HAC VICE;
             v.
                                                        )   ORDER (
 6   Ring LLC,                                          )   CIVIL LOCAL RULE 11-3)
                                                        )
 7                                                      )
                                        Defendant(s).
                                                        )
 8
         I, Stephen P. DeNittis                   , an active member in good standing of the bar of
 9    New Jersey                   , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs Brandon Jack and Jean Alda        in the
                                                                Paul Karl Lukacs
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
      MY ADDRESS OF RECORD:                                   LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    '(1,77,626()&+(135,1&(3&                          +$77,6 /8.$&6
      *UHHQWUHH&HQWUH6XLWH5RXWH1          :RRGODZQ'ULYH
14    0DUOWRQ1HZ-HUVH\                               7KRXVDQG2DNV&DOLIRUQLD
       MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15                                                  
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16     VGHQLWWLV#GHQLWWLVODZFRP                              SNO#KDWWLVODZFRP
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 031981997    .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/04/21                                                  Stephen P. DeNittis
22                                                                                  APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Stephen P. DeNittis                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/5/2021
                                                                  UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
Case 4:21-cv-00544-HSG Document 14 Filed 02/05/21 Page 2 of 2
